Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19   PageID.1229   Page 1 of 26



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTICT OF MICHIGAN
                           SOUTHERN DIVISION

 TEMUJIN KENSU, INDIVIDUALLY,
 AND ON BEHALF OF ALL OTHERS              Case No. 2:18-cv-11086-SFC-PTM
 SIMILARLY SITUATED,
                                          Hon. Sean F. Cox
             Plaintiffs,                  Mag. Judge Patricia T. Morris

 v.

 JPAY INC.

             Defendant.


 EXCOLO LAW PLLC                    MORGAN, LEWIS, & BROCKIUS LLP
 Keith L. Altman (P81702)           Elizabeth Herrington (IL#6244547)
 Solomon M. Radner (P73653)         Zachary R. Lazar (IL#6325727)
 Ari Kresch (P29593)                77 West Wacker Drive, Fifth Floor
 26700 Lahser Road, Suite 401       Chicago, IL 60601
 Southfield, MI 48033               312-324-1000
 516-456-5885                       beth.herrington@morganlewis.com
 kaltman@lawampmmt.com
                                       HICKEY HAUCK BISHOFF & JEFFERS
 Attorneys for Plaintiff and the Class PLLC
                                       Benjamin W. Jeffers (P57161)
                                       One Woodward Avenue, Suite 2000
                                       Detroit, MI 48226
                                       313-964-8600
                                       bjeffers@hhbjlaw.com

                                    Attorneys for Defendant


  PLAINTIFF’S MOTION TO LIFT STAY OF PROCEEDINGS AND RULE
          ON VALIDITY OF ARBITRATION AGREEMENT
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1230     Page 2 of 26



       Plaintiff Temujin Kensu and the Class, by and through their counsel,

 EXCOLO LAW, PLLC, file this motion to lift the stay that was entered by this Court

 on March 11, 2019 pending the conclusion of any arbitration.

       For the reasons stated in the attached brief, Plaintiff respectfully requests that

 the Court lift the stay and allow this matter to proceed by ruling on the validity of

 the arbitration agreement.



 Dated: May 13, 2019                                  Respectfully Submitted,


                                                      EXCOLO LAW, PLLC
                                                      /s/ Keith Altman
                                                      Keith Altman (P81702)
                                                      Solomon Radner (P73653)
                                                      Ari Kresch (P29593)
                                                      Excolo Law PLLC
                                                      26700 Lahser Road, Suite 401
                                                      Southfield, MI 48033
                                                      (516)456-5885
                                                      kaltman@excololaw.com

                                               Attorneys for Plaintiff and the Class
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19   PageID.1231   Page 3 of 26



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTICT OF MICHIGAN
                           SOUTHERN DIVISION

 TEMUJIN KENSU, INDIVIDUALLY,
 AND ON BEHALF OF ALL OTHERS              Case No. 2:18-cv-11086-SFC-PTM
 SIMILARLY SITUATED,
                                          Hon. Sean F. Cox
             Plaintiffs,                  Mag. Judge Patricia T. Morris

 v.

 JPAY INC.

             Defendant.


 EXCOLO LAW PLLC                    MORGAN, LEWIS, & BROCKIUS LLP
 Keith L. Altman (P81702)           Elizabeth Herrington (IL#6244547)
 Solomon M. Radner (P73653)         Zachary R. Lazar (IL#6325727)
 Ari Kresch (P29593)                77 West Wacker Drive, Fifth Floor
 26700 Lahser Road, Suite 401       Chicago, IL 60601
 Southfield, MI 48033               312-324-1000
 516-456-5885                       beth.herrington@morganlewis.com
 kaltman@lawampmmt.com
                                       HICKEY HAUCK BISHOFF & JEFFERS
 Attorneys for Plaintiff and the Class PLLC
                                       Benjamin W. Jeffers (P57161)
                                       One Woodward Avenue, Suite 2000
                                       Detroit, MI 48226
                                       313-964-8600
                                       bjeffers@hhbjlaw.com

                                    Attorneys for Defendant


      BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO LIFT STAY OF
          PROCEEDINGS AND RULE ON THE VALIDITY OF THE
                     ARBITRATION AGREEMENT
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19      PageID.1232     Page 4 of 26



                         MOST APPROPRIATE AUTHORITY

    1. Inetianbor v. CashCall, Inc., 768 F.3d 1346 (11th Cir. 2014)

    2. Parm v. Nat'l Bank of Cal., N.A., 835 F.3d 1331 (11th Cir. 2016)

    3. Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217 (11th Cir. 2000)




 Plaintiff’s Motion to Lift Stay, Kensu v. JPay                                    i
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19                               PageID.1233          Page 5 of 26



                                         TABLE OF CONTENTS


 MOST APPROPRIATE AUTHORITY .................................................................... i
 TABLE OF CONTENTS .......................................................................................... ii
 TABLE OF AUTHORITIES ................................................................................... iii
 CONCISE STATEMENT OF THE ISSUE PRESENTED ..................................... iv
 LOCAL RULE CERTIFICATION ...........................................................................v
 STATEMENT OF RELEVANT FACTS ..................................................................1
 ARGUMENT .............................................................................................................2
   I.  THIS COURT HAS JURISDICTION OVER THIS DISPUTE PURSUANT
   TO THE UNILATERAL UNCONSCIONABLE ADHESION CONTRACT
   DRAFTED BY DEFENDANTS ............................................................................2
   II. THE ARBITRATION AGREEMENT IS INVALID AS AN
   UNCONSCIONABLE ADHESION CONTRACT................................................3
   III. EVEN IF THIS COURT DECIDES THAT THE ARBITRATION
   AGREEMENT IS VALID, THE EXCLUSIVE ABRITRATION FORUM
   SELECTED BY THE DEFEDANTS IS UNAVAILABLE AND INTEGRAL TO
   THE ARBITRATION AGREEMENT, AND THEREFORE, NO AVAILABLE
   ARBITRATION FORUM EXISTS .....................................................................10
 CONCLUSION ........................................................................................................14
 CERTIFICATE OF SERVICE ................................................................................16




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                                                ii
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19                                        PageID.1234             Page 6 of 26



                                          TABLE OF AUTHORITIES

 Cases
 Allen v. Michigan Bell Telephone Co., 18 Mich. App. 632, 171 N.W.2d 689 (1969)
   .................................................................................................................................4
 Andersons Inc. v. Horton Farms, Inc., 166 F.3d 308 (6th Cir. 1998) .......................4
 AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) ............................... 10, 11
 Brown v. ITT Consumer Financial Corp., 211 F.3d 1217 (11th Cir. 2000)............13
 Flagg v. First Premier Bank, 644 F. App'x 893 (11th Cir. 2016) ........ 11, 12, 13, 14
 Inetianbor v. CashCall, Inc., 768 F.3d 1346 (11th Cir. 2014) ................... 11, 12, 13
 Kaspers v. Comcast Corp., 631 F. App'x 779 (11th Cir. 2015) ..............................10
 Morris v. Metriyakool, 418 Mich. 423, 344 N.W.2d 736, 742 (1984) ......................4
 Orkin Exterminating Co. v. Petsch, 872 So. 2d 259 (Fla. Dist. Ct. App. 2004) .......5
 Parm v. Nat'l Bank of Cal., N.A., 835 F.3d 1331 (11th Cir. 2016) ............ 11, 12, 14
 Paulsen v. Bureau of State Lottery, 167 Mich. App. 328, 336, 421 N.W.2d 678
   (1988) ......................................................................................................................4
 Powertel, Inc. v. Bexley, 743 So. 2d 570, 574-75 (Fla. Dist. Ct. App. 1999)... 5, 6, 7
 The Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308 (6th Cir. 1998) ...............4
 United States v. Hanna, 153 F.3d 1286 (11th Cir. 1998) ........................................11
 Statutes
 42 U.S.C. § 1983 ........................................................................................................1
 9 U.S.C. § 5 ..............................................................................................................11




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                                                            iii
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1235   Page 7 of 26



            CONCISE STATEMENT OF THE ISSUE PRESENTED

    1. Whether this Court should lift the stay of proceedings entered in this case on

       March 11, 2019 pending the conclusion of arbitration due to the chosen arbiter

       declining to administer arbitration.

    2. Whether this Court should determine that the arbitration agreement is invalid

       as an unconscionable adhesion contract.




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM             iv
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19          PageID.1236    Page 8 of 26



                         LOCAL RULE CERTIFICATION

       The undersigned counsel certifies that pursuant to E.D. Mich. L.R. 7.1(a),

 Plaintiff has contacted the Defendants seeking their concurrence to the relief sought

 in the instant motion, however, Defendants declined any such concurrence.

       The undersigned counsel further certifies that this document complies with

 E.D. Mich. LR 5.1(a), including: double-spaced (except for quoted materials and

 footnotes); at least one-inch margins on the top, sides, and bottom; consecutive page

 numbering; and type size of all text and footnotes that is no smaller than 10-1/2

 characters per inch (for non-proportional fonts) or 14 point (for proportional fonts).

 The undersigned further certifies that the brief is the appropriate length since it does

 not exceed 25 pages. E.D. Mich. LR 7.1(d)(3).



 Dated: May 13, 2019                            Respectfully Submitted,

                                                /s/ Keith Altman
                                                Keith Altman (P81702)
                                                Attorney for Plaintiffs
                                                26700 Lahser Rd., Suite 401
                                                Southfield, MI 48033
                                                (516) 456-5885
                                                kaltman@excololaw.com




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                 v
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1237   Page 9 of 26



                      STATEMENT OF RELEVANT FACTS

       Defendant JPay, Inc. (“JPay”) contracted with the Michigan Department of

 Corrections (“MDOC”) to provide services to prisoners housed in MDOC facilities,

 including Defendant JPay’s JPay Inmate Services program (“JPay Program”).

 Plaintiff Temujin Kensu (“Kensu”), a prisoner currently incarcerated in the MDOC,

 purchased thousands of dollars’ worth of money transfer services, email or

 “eCommunication” services, video visitation services, MP3 players, electronic

 tablets, content, products, and accessories from Defendant JPay through Defendant’s

 JPay Program. Plaintiff Kensu commenced this class action lawsuit against

 Defendant JPay on behalf of himself and a class of individuals who similarly made

 purchases through Defendant’s JPay Program, alleging causes of action under 42

 U.S.C. § 1983 and the Michigan Consumer Protection Act, in addition to claims of

 breach of contract, breach of the duty of good faith and fair dealing, negligent

 misrepresentation, unjust enrichment, fraud and intentional misrepresenting, and

 breach of express and implied warranty.

       On June 1, 2018, Defendant JPay filed their Motion to Compel Arbitration.

 ECF No. 12. Plaintiff filed his Response to Defendant’s Motion to Compel

 Arbitration on June 21, 2018, ECF No. 16, followed by an amended complaint on

 June 26, 2018. ECF No. 18. Defendants filed their Renewed Motion to Compel

 Arbitration on July 10, 2018, ECF No. 19, to which Plaintiff responded on July 31,


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              1
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1238    Page 10 of 26



 2018. ECF No. 21. On October 22, 2018, Magistrate Judge Patricia T. Morris

 entered her Report and Recommendation on Defendant’s Renewed Motion to

 Compel Arbitration (R.19). ECF No. 23.

        On March 11, 2019, this Court entered its Order Adopting Judge Morris’s

 October 22, 2018 Report and Recommendation (ECF No. 23) and Staying This Case

 Pending Arbitration. ECF No. 27. On April 23, 2019, JAMS, the exclusive arbiter

 designated by Defendant JPay to administer arbitration, informed Plaintiff’s counsel

 that JAMS is “no longer administering arbitrations between JPay and its customers.”

 Exhibit A.

        Accordingly, Plaintiff moves this Court to lift the stay and allow the matter to

 proceed by determining the validity of the of the arbitration agreement.

                                    ARGUMENT

   I.   THIS COURT HAS JURISDICTION OVER THIS DISPUTE PURSUANT
        TO THE UNILATERAL UNCONSCIONABLE ADHESION CONTRACT
        DRAFTED BY DEFENDANTS
        Pursuant to the unilateral unconscionable adhesion contract drafted by

 Defendants, this Court has jurisdiction to determine the validity of the arbitration

 agreement. Each of the three agreements that Defendant claims Plaintiff Kensu

 signed contains the following provision:

              Both the foregoing agreement of the parties to arbitrate any and all
              Disputes, and the results, determinations, findings, judgments and/or
              awards rendered through any such arbitration, shall be final and binding



 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                2
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1239   Page 11 of 26



              on the parties and may be specifically enforced by legal proceedings in
              any court of competent jurisdiction.

 (Defs. Exhibit 1, D.E. 19-2, Page ID ## 951, 961, 972).

        Here, pursuant to each of the three agreements, this Court maintains

 jurisdiction over resolving this dispute, and this Court, not the arbiter, has

 jurisdiction in determining the arbitration agreement’s validity based upon the

 contractual provisions cited above.

        Defendant also has previously argued that the arbitration agreement in this

 case is a separate agreement in itself. (Defs.’ Motion to Compel Arbitration, D.E.

 19, Page ID 932) (“Under Supreme Court precedent, ‘the arbitration agreement is

 effectively considered as a separate agreement which can be valid despite being

 contained in a fraudulently induced contract.’”). By Defendant’s own reasoning,

 this arbitration agreement is separate and apart from the entire agreement, and can

 be assessed by this Court in determining its validity.

        Pursuant to language of the agreement, the agreement itself provides that this

 Court has jurisdiction to resolve any disputes and rule on the validity of the

 arbitration agreement, rather that compel another arbiter to decide this issue.

  II.   THE ARBITRATION AGREEMENT IS                           INVALID      AS     AN
        UNCONSCIONABLE ADHESION CONTRACT

        This Court should set aside the JPay contract as an adhesion contract because
 Plaintiffs had no ability to negotiate the terms, there is no alternative to JPay



 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              3
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1240   Page 12 of 26




 available to prisoners within the MDOC, and the arbitration terms are procedurally
 and substantively unconscionable.

       “Contracts of adhesion are characterized by standardized forms prepared by
 one party which are offered for rejection or acceptance without opportunity for
 bargaining and under the circumstances that the second party cannot obtain the

 desired product or service except by acquiescing in the form agreement.” Morris v.
 Metriyakool, 418 Mich. 423, 440, 344 N.W.2d 736, 742 (1984). Under Michigan
 law, the party seeking to set aside a contract as an adhesion contract must show that

 the contractual provision in question left no realistic choices or options after
 considering the parties’ relative bargaining power and economic strengths, and
 alternative sources of supply, if any. See The Andersons, Inc. v. Horton Farms, Inc.,

 166 F.3d 308, 322 (6th Cir. 1998); Allen v. Michigan Bell Telephone Co., 18 Mich.
 App. 632, 637, 171 N.W.2d 689, 692 (1969). However, “even if a contract is one
 of adhesion . . . a challenged provision remains enforceable if it is substantially

 reasonable and not oppressive or unconscionable.” Paulsen v. Bureau of State
 Lottery, 167 Mich. App. 328, 336, 421 N.W.2d 678 (1988). The court considered
 two factors when considering whether the contract was oppressive: “(1) whether the

 relatively weaker party had an alternative source with which it could contract, and
 (2) whether the contract term in question was in fact negotiable.” Andersons Inc. v.
 Horton Farms, Inc., 166 F.3d 308, 324 (6th Cir. 1998).

       The JPay contract is the definition of an oppressive adhesion contract. Not
 only are Plaintiffs unable to negotiate the terms of the agreement, they have no
 freedom of choice to choose another provider. JPay is protected from other market


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              4
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1241   Page 13 of 26




 forces. When correctional facilities contract with JPay and offer its music players
 and tablet computers for sale to prisoners, they often confiscate radios that are

 already owned by the prisoners. There is no alternative to JPay available to prisoners
 within the MDOC. Because of the contract with the MDOC, prisoners must use
 JPay’s services or do without. Thus, the Court should set aside the JPay contract as

 an adhesion contract.
       Another key consideration is that if a prisoner has funds in their JPay account,
 these funds are not returnable. See ECF # 19-2: PageID 949 ¶ 2, PageID 954 ¶ 2.
 In the event that a prisoner elects not to agree to the terms of service, there is no
 provision for the prisoner to a) receive a refund of funds in their JPay account and
 b) have their player unlocked so that they may enjoy the content already purchased.
 In other words, Prisoners have no choice but to forfeit their JPay purchases if they
 do not agree with terms which JPay can alter at any time. Surely this does not
 provide prisoners with any choice but to accept whatever terms JPay dictates.

       Plaintiff also agrees with Defendant’s assessment of Florida law that an
 agreement must be both procedurally unconscionable and substantively
 unconscionable. Orkin Exterminating Co. v. Petsch, 872 So. 2d 259 (Fla. Dist. Ct.

 App. 2004). JPay’s agreement is both. For procedural unconscionability, Powertel,
 Inc. v. Bexley, 743 So. 2d 570(Fla. Dist. Ct. App. 1999), cited by Orkin, establishes
 the basis:

              As for the first element, we conclude that the arbitration clause
              at issue is procedurally unconscionable. Although not dispositive
              of this point, it is significant that the arbitration clause is an
              adhesion contract. Generally, an adhesion contract is defined as


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM               5
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1242    Page 14 of 26



              a “standardized contract form offered to consumers of goods and
              services on essentially a ‘take it or leave it’ basis without
              affording [the] consumer a realistic opportunity to bargain and
              under such conditions that [the] consumer cannot obtain [the]
              desired product or services except by acquiescing in the form
              contract.” Black's Law Dictionary, 6th Ed. (1990). See
              also Pasteur Health Plan, Inc. v. Salazar, 658 So. 2d 543, 544
              (Fla. 3d DCA 1995) (stating the definition of an adhesion
              contract).

              Powertel prepared the arbitration clause unilaterally and sent it
              along to its customers as an insert to their monthly telephone bill.
              The customers did not bargain for the arbitration clause, nor did
              they have the power to reject it. One of the hallmarks of
              procedural unconscionability is the absence of any meaningful
              choice on the part of the consumer. See Belcher; Kohl. Here, the
              customers had no choice but to agree to the new arbitration
              clause if they wished to continue to use the cellular telephone
              plans they had purchased from Powertel.

              It is true, as Powertel argues, that customers can avoid the effect
              of the arbitration clause by canceling their phone service and
              signing an agreement with another provider. The fallacy of that
              argument, however, is that switching providers would result in a
              loss of the investment the customers have in the agreements they
              made with Powertel. They purchased equipment that works only
              with the Powertel service and they have obtained telephone
              numbers that cannot be transferred to a new provider.

 Powertel, 743 So. 2d at 574-75.

       Powertel is analogous to the situation here. There is no choice among the

 prisoners in the MDOC. First, according to the JPay/MDOC contract, JPay did not

 provide music players and content until after February 1, 2017. ECF # 15-1, PageID

 555. At this point, JPay was the sole provider of players and music to the MDOC




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM               6
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19             PageID.1243     Page 15 of 26



 and there was no other option, contrary to Defendant’s suggestion. 1 Therefore, if

 Plaintiff and the Class wanted to have music players, it was either agree to JPay’s

 terms or do without not only music but e-mail communication and other JPay

 services for which they were the exclusive provider. This is not a meaningful choice.

        Furthermore, as with Powertel, another key consideration is that if a prisoner

 has funds in their JPay account, these funds are not returnable. See ECF # 19-2:

 PageID 949 (¶ 2), PageID 954 (¶ 2), PageID 965 (¶ 2). In the event that a prisoner

 elects not to agree to the terms of service, there is no provision for the prisoner to a)

 receive a refund of funds in their JPay account and b) have their player unlocked so

 that they may enjoy the content already purchased. In other words, prisoners have

 no choice but to forfeit their Jpay purchases if they do not agree with terms which

 JPay can alter at any time. Surely this does not provide prisoners with any choice

 but to accept whatever terms JPay dictates. This is the very definition of an adhesion

 contract.

        With respect to substantive unconscionability, JAMS, the arbitrator required

 by JPay, will not be arbitrate the claims, as the terms of their agreement fail to meet

 the consumer standards. See Defs. Exhibit 1, D.E. 19-2. JAMS states:

               JAMS will administer arbitrations pursuant to mandatory pre-
               dispute arbitration clauses between companies and consumers


 1
   JPay replaced Keefe Commissary Services on that date. Prisoners could move their music over
 to JPay players if they wanted to continue to access purchased music.

 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                       7
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1244     Page 16 of 26



              only if the contract arbitration clause and specified applicable
              rules comply with the following minimum standards of fairness.

 (Emphasis added, full listing of terms in Defs. Exhibit 1, D.E. 19-2).

       First, there is no question that the JPay TOS are consumer agreements. Thus,

 the JAMS consumer standards apply. Some of the terms in question are:

           • 1(b): no party shall be precluded from seeking remedies in small
             claims court for disputes or claims within the scope of its
             jurisdiction.

 This term creates an issue in that the contracts state that the exclusive remedy of the

 prisoners is arbitration, and makes no provision for the use of small claims courts.

           • 5: The consumer must have a right to an in-person hearing is his
             or her hometown area.

       The contracts state uniformly: “The place of arbitration shall be Miami,

 Florida (provisions will be made for telephonic appearances if necessary or

 required). If arbitration in Miami, Florida is contrary to law, the arbitration shall be

 conducted in the city of your incarceration.” This term does not comply with JAMS

 requirements and a prisoner would only be afforded an arbitration in their hometown

 area if state law requires that the arbitration not be limited to the location of the

 defendant. In any other case, the arbitration would be required to take place in

 Miami and not the hometown area of the Plaintiff.

           • 7: With respect to the cost of the arbitration, when a consumer
             initiates arbitration against the company, the only fee required to
             be paid by the consumer is $250, which is approximately
             equivalent to current Court filing fees. All other costs must be

 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                  8
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1245   Page 17 of 26



               borne by the company, including any remaining JAMS Case
               Management Fee and all professional fees for the arbitrator’s
               services. When the company is the claiming party initiating an
               arbitration against the consumer, the company will be required
               to pay all costs associated with the arbitration

        The contracts uniformly state: “The cost of the arbitration proceeding,

 including, without limitation, each party’s attorneys’ fees and costs, shall be borne

 by the unsuccessful party or, at the discretion of the arbitrators, may be prorated

 between the parties in such proportion as the arbitrators determine to be equitable

 and shall be awarded as part of the award.”

        This clause as written violates the JAMS requirement that a consumer only

 pays $250. It is likely that the costs associated with an arbitration will come to

 several thousand dollars given that JPay has required three arbitrators for all

 disputes. See ECF # 19-2: PageID 951 ¶ 5b, PageID 961 ¶ 8b, PageID 972 ¶ 8b.

 While JPay’s clause indicates that the arbitrators can determine the allocation of

 costs, the clause as written would likely deter a consumer from bringing an

 arbitration in the first place.

        Another issue arises because the affidavit of Sode is lacking the records

 referenced, the Court is unable to assess whether the TOS’s are presented fairly to

 Plaintiffs. Nothing in the affidavit shows anything other than they must be agreed

 to. There is no evidence on how the agreements were presented, what size the fonts

 were, and whether the arbitration agreement was prominently displayed. Thus, there


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              9
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19                PageID.1246      Page 18 of 26



 is no way to determine whether the actual presentation of the agreements were

 reasonable and not hidden or a surprise. JPay should have provided actual evidence

 but chose not to.

        Taken together, these clauses violate JAMS consumer minimum standards.

 On its face, these standards were developed by JAMS to ensure that an arbitration

 clause was not substantively unconscionable. JAMS will not arbitrate claims under

 the JPAY contracts because of these violations. Therefore, that JAMS will not

 arbitrate disputes over JPay’s TOS’s is prima facie evidence that the arbitration

 agreements in the TOS’ are substantively unconscionable.                          Plaintiff has

 demonstrated both procedural and substantive unconscionability, and as such, this

 Court should hold the arbitration agreements to invalid.

 III.   EVEN IF THIS COURT DECIDES THAT THE ARBITRATION
        AGREEMENT IS VALID, THE EXCLUSIVE ABRITRATION FORUM
        SELECTED BY THE DEFEDANTS IS UNAVAILABLE AND INTEGRAL
        TO THE ARBITRATION AGREEMENT, AND THEREFORE, NO
        AVAILABLE ARBITRATION FORUM EXISTS
         “The principal purpose of the [Federal Arbitration Act (FAA)] is to ensure

 private arbitration agreements are enforced according to their terms.” Kaspers v.

 Comcast Corp., 631 F. App'x 779, 781-82 (11th Cir. 2015) (citing AT&T Mobility

 LLC v. Concepcion, 563 U.S. 333, 344 (2011) (internal quotation marks omitted).2



 2
   If this Court determines that the JPay TOS arbitration agreements are valid, Florida Law applies
 as to the effect of the independent JPay/MDOC contract because JPay has selected Florida Law in
 the TOS.

 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                          10
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1247     Page 19 of 26



 Through arbitration agreements, “parties may agree to limit the issues subject

 to arbitration, to arbitrate according to specific rules, and to limit with whom a party

 will arbitrate its dispute.” AT&T Mobility LLC, 563 U.S. at 344 (citations omitted).

       Section 5 of the FAA permits a court to appoint a substitute arbiter in the

 event there is a lapse or failure of the named forum. See 9 U.S.C. § 5. However,

 “the failure of the chosen forum preclude[s] arbitration whenever the choice of

 forum is an integral part of the agreement to arbitrate, rather than an ancillary

 logistical concern.” Parm v. Nat'l Bank of Cal., N.A., 835 F.3d 1331, 1337 (11th Cir.

 2016) (citing Inetianbor v. CashCall, Inc., 768 F.3d 1346, 1349-50 (11th Cir. 2014).

 “The integral provision rule remains the law of our Circuit under our strong

 prior panel precedent rule.” Inetianbor, 768 F.3d at 1350 (citing United States v.

 Hanna, 153 F.3d 1286, 1288 (11th Cir. 1998) (per curiam) (“In this circuit, only the

 court of appeals sitting en banc, an overriding United States Supreme Court decision,

 or a change in the statutory law can overrule a previous panel decision.”).

        “To determine whether the forum selection clause is integral, we must

 consider how important the term was to one or both of the parties at the time they

 entered into the agreement.” Inetianbor, 768 F.3d at 1350. The text of the arbitration

 provision determines the parties’ intent. Flagg v. First Premier Bank, 644 F. App'x

 893, 896 (11th Cir. 2016).




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                11
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1248   Page 20 of 26



       Here, as in Inetianbor, it is “clear that the parties here intended

 the forum selection clause to be a central part of the agreement to arbitrate, rather

 than an ancillary logistical provision.” Inetianbor, 768 F.3d at 1350. The arbitration

 provision at issue expressly provides:

              “Any dispute, claim or controversy among the parties arising out of or
              relating to this Agreement (‘Dispute’) shall be finally resolved by and
              through binding arbitration administered by JAMS pursuant to its
              Comprehensive Arbitration Rules and Procedures and in accordance
              with the Expedited Procedures in those rules (the “JAMS Rules”).”

 (Defs. Exhibit 1, D.E. 19-2, Page ID ## 951, 961, 971). Moreover, the agreement

 expressly references JAMS’s Comprehensive Arbitration Rules and Procedures and

 the Expedited Procedures.       Accordingly, the designation of JAMS “pervades

 the arbitration agreement” and “is strong evidence” that the parties “considered

 arbitration conducted by” JAMS “to be an integral aspect of the arbitration

 agreement.” Inetianbor, 768 F.3d at 1351; see also Parm, 835 F.3d at 1338 (“These

 pervasive references to the tribal forum and its rules provide evidence that the forum

 selection clause was not simply an ancillary concern but an integral aspect of the

 parties’ agreement to arbitrate.”).

       Similarly, in Flagg, the 11th Circuit Court of Appeals affirmed a district court

 decision that determined the choice of forum in the arbitration clause was an integral

 part of the agreement. Scrutinizing the arbitration provision, the court found the

 “provision specifies that disputes ‘shall’ be resolved by the NAF under its Code in


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              12
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1249   Page 21 of 26



 effect at the time of the claim, and does not appear to contemplate arbitration before

 any other forum.” Flagg, 644 F. App'x at 896. “Despite the fact” that the chosen

 arbiter “had stopped accepting consumer arbitration cases more than three years,”

 the defendant “continued to use arbitration agreements designating the NAF and

 made no provision for the appointment of an alternate arbitrator.” Id. The court held

 this “chronology suggests that the designation of the NAF was integral to First Int'l

 and counsels against a court stepping in to appoint a different arbitral forum.” Id.

       Moreover, while defendants in Flagg relied upon Brown v. ITT Consumer

 Financial Corp., 211 F.3d 1217 (11th Cir. 2000) in arguing for arbitration with

 a substitute arbitral forum, the Flagg court held that such “reliance is misplaced.”

 Flagg, 644 F. App'x at 896. “The arbitration provision in Brown provided only that

 claims were to be ‘resolved by binding arbitration under the Code of Procedure of

 the National Arbitration Forum,’ but did not explicitly designate an arbitral forum.”

 Id. The court went on to explain that in Flagg, “the arbitration agreement

 specifically designates the NAF as the arbitral forum and mentions the chosen forum

 throughout the agreement.” Id. (citing Inetianbor, 768 F.3d at 1351) (“Unlike in

 Brown, the arbitration agreements we consider here select not just the rules of

 procedure, but also the arbitral forum. Beyond that, unlike in Brown, here the chosen

 arbitral forum is referenced throughout the arbitration agreement. As a result, Brown

 in no way compels us to reach the same outcome here.”).


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                  13
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1250   Page 22 of 26



       Here,    as   in   Inetianbor,    Parm,     and    Flagg,   JAMS     “pervaded

 the arbitration provision.” Flagg, 644 F. App'x at 896. The Defendant determined

 that JAMS, “as designated as the exclusive forum and its” Comprehensive

 Arbitration Rules and Procedures and Expedited Procedures in those rules “was

 selected to govern all claims.” Id. Given these decisions, the choice of JAMS “as

 the arbitral forum was an integral part of the agreement to arbitrate.”            Id.

 Accordingly, just as the Parm court “is bound by our prior panel precedent to

 conclude that the tribal forum is integral to the parties' agreement to arbitrate, and

 we may not provide a substitute under § 5 of the FAA,” Parm, 835 F.3d at 1338, this

 Court should decline to appoint a substitute for JAMS.

                                   CONCLUSION

       For the above reasons, Plaintiff respectfully requests that the Court lift the

 stay and allow this matter to proceed by ruling on the validity of the arbitration

 agreement.

 Dated: May 13, 2019                            Respectfully Submitted,

                                                      EXCOLO LAW, PLLC
                                                      /s/ Keith Altman
                                                      Keith Altman (P81702)
                                                      Solomon Radner (P73653)
                                                      Ari Kresch (P29593)
                                                      Excolo Law PLLC
                                                      26700 Lahser Road, Suite 401
                                                      Southfield, MI 48033


 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM              14
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1251   Page 23 of 26



                                                      (516)456-5885
                                                      kaltman@excololaw.com

                                                Attorneys for Plaintiff and the Class




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM                  15
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1252   Page 24 of 26



                           CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I served the foregoing document on

 Defendants via electronic filing:

 Dated: May 13, 2019                                  Respectfully Submitted,


                                                      EXCOLO LAW, PLLC
                                                      /s/ Keith Altman
                                                      Keith Altman (P81702)
                                                      Solomon Radner (P73653)
                                                      Ari Kresch (P29593)
                                                      Excolo Law PLLC
                                                      26700 Lahser Road, Suite 401
                                                      Southfield, MI 48033
                                                      (516)456-5885
                                                      kaltman@excololaw.com




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM             16
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19         PageID.1253   Page 25 of 26




           EXHIBIT A




 Plaintiff’s Motion to Lift Stay, Kensu v. Jpay, 2:18-cv-11086-SFC-PTM             17
Case 2:18-cv-11086-SFC-PTM ECF No. 28 filed 05/13/19   PageID.1254   Page 26 of 26
